Name: Commission Regulation (EC) NoÃ 742/2009 of 13Ã August 2009 amending Regulation (EC) NoÃ 1296/2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European Union law;  tariff policy;  plant product
 Date Published: nan

 14.8.2009 EN Official Journal of the European Union L 210/3 COMMISSION REGULATION (EC) No 742/2009 of 13 August 2009 amending Regulation (EC) No 1296/2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1296/2008 (2) lays down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal. (2) Under the agreements concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken, as from the 1995/96 marketing year, to put in place quotas for imports into Portugal of 500 000 tonnes of maize and imports into Spain of 2 000 000 tonnes of maize and 300 000 tonnes of sorghum and, if necessary, to open reduced-tariff tendering procedures. (3) It should be clarified that the implementation of these quotas does not require a tendering procedure to be opened. (4) Regulation (EC) No 1296/2008 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) and (2) of Regulation (EC) No 1296/2008 are hereby replaced by the following: 1. Two quotas for imports from third countries, for release for free circulation in Spain, of a maximum quantity each year of 2 000 000 tonnes of maize and 300 000 tonnes of sorghum shall be deemed to be opened on 1 January of each year. Imports under those quotas shall be effected as provided for in this Regulation. 2. One quota for imports from third countries, for free circulation in Portugal, of a maximum quantity each year of 500 000 tonnes of maize shall be deemed to be opened on 1 January of each year. Imports under that quota shall be made under the conditions laid down in this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 340, 19.12.2008, p. 57.